Appeal from an order of the Supreme Court at Special Term, entered September 7, 1950, in New York County, which denied a motion by appellants for a dismissal of the petition of respondent for an increase in rent pursuant to the Commercial Rent Law.

Per Curiam:

Order appealed from should be affirmed, with $20 costs and disbursements to the petitioner-respondent. The report of the Temporary State Commission to Study Rent and Rental Conditions concerning the purpose of the 1950 amendment to the rent law involved in this ease (L. 1950, ch. 327, amdg. L. 1945, ch. 3, as amd.), confirms the correctness of the decision at Special Term.